Exhibit 10.2

 

INSIGHT COMMUNICATIONS COMPANY, INC.
2005 STOCK INCENTIVE PLAN

 


ARTICLE I
PURPOSE

 

Insight Communications Company, Inc. has established this stock incentive plan
to foster and promote its long-term financial success and materially increase
stockholder value by (a) motivating superior performance, (b) encouraging and
providing for the acquisition of an ownership interest in the Company by
Employees and (c) enabling the Company and its Subsidiaries to attract and
retain the services of an outstanding management team upon whose judgment,
interest and special effort the successful conduct of its and their operations
is largely dependent.  Capitalized terms have the meaning given in Article XI.

 


ARTICLE II
ELIGIBILITY AND PARTICIPATION

 

Participants in the Plan shall be those Employees and Eligible Directors
selected by the Board or Committee to participate in the Plan, as provided
herein.

 


ARTICLE III
POWERS OF THE BOARD

 


SECTION 3.1             POWER TO GRANT AND ESTABLISH TERMS OF AWARDS.  THE BOARD
AND, AS PROVIDED IN SECTION 6.1, THE COMMITTEE SHALL HAVE THE DISCRETIONARY
AUTHORITY, SUBJECT TO THE TERMS OF THE PLAN, TO DETERMINE THE EMPLOYEES TO WHOM
AWARDS SHALL BE GRANTED (WHICH MAY INCLUDE MEMBERS OF THE BOARD), AND THE TERMS
AND CONDITIONS OF ANY AND ALL AWARDS.


 


SECTION 3.2             ADMINISTRATION.  THE BOARD SHALL BE RESPONSIBLE FOR THE
ADMINISTRATION OF THE PLAN.  THE BOARD MAY PRESCRIBE, AMEND AND RESCIND
RULES AND REGULATIONS RELATING TO THE ADMINISTRATION OF THE PLAN, PROVIDE FOR
CONDITIONS AND ASSURANCES IT DEEMS NECESSARY OR ADVISABLE TO PROTECT THE
INTERESTS OF THE COMPANY AND MAKE ALL OTHER DETERMINATIONS NECESSARY OR
ADVISABLE FOR THE ADMINISTRATION AND INTERPRETATION OF THE PLAN.  ANY AUTHORITY
EXERCISED BY THE BOARD UNDER THE PLAN SHALL BE EXERCISED BY THE BOARD IN ITS
SOLE DISCRETION.  DETERMINATIONS, INTERPRETATIONS OR OTHER ACTIONS MADE OR TAKEN
BY THE BOARD UNDER THE PLAN SHALL BE FINAL, BINDING AND CONCLUSIVE FOR ALL
PURPOSES AND UPON ALL PERSONS.

 

--------------------------------------------------------------------------------


 


SECTION 3.3             DELEGATION BY THE BOARD.  ALL OF THE POWERS, DUTIES AND
RESPONSIBILITIES OF THE BOARD SPECIFIED IN THIS PLAN MAY BE EXERCISED AND
PERFORMED BY THE BOARD OR ANY DULY CONSTITUTED COMMITTEE THEREOF TO THE EXTENT
AUTHORIZED BY THE BOARD TO EXERCISE AND PERFORM SUCH POWERS, DUTIES AND
RESPONSIBILITIES, AND ANY DETERMINATION, INTERPRETATION OR OTHER ACTION TAKEN BY
SUCH COMMITTEE SHALL HAVE THE SAME EFFECT HEREUNDER AS IF MADE OR TAKEN BY THE
BOARD.


 


ARTICLE IV
SHARES SUBJECT TO THE PLAN

 


SECTION 4.1             NUMBER.  THE MAXIMUM NUMBER OF SHARES OF SERIES E SHARES
THAT MAY BE ISSUED UNDER THE PLAN OR BE SUBJECT TO AWARDS MAY NOT EXCEED
3,666,887 SHARES.  THE MAXIMUM NUMBER OF SERIES F SHARES THAT MAY BE ISSUED
UNDER THE PLAN OR BE SUBJECT TO AWARDS MAY NOT EXCEED 100,000 SHARES.  THE
COMMON SHARES TO BE DELIVERED UNDER THE PLAN MAY CONSIST, IN WHOLE OR IN PART,
OF SHARES HELD IN TREASURY OR AUTHORIZED BUT UNISSUED COMMON SHARES THAT ARE NOT
RESERVED FOR ANY OTHER PURPOSE.


 


SECTION 4.2             CANCELED, TERMINATED OR FORFEITED AWARDS.  IF ANY AWARD
OF SERIES E SHARES OR ANY PORTION THEREOF IS FOR ANY REASON FORFEITED, CANCELED
OR OTHERWISE TERMINATED, THE SERIES E SHARES SUBJECT TO SUCH AWARD OR PORTION
THEREOF SHALL NOT BE AVAILABLE FOR GRANT UNDER THE PLAN.  IF ANY AWARD OF
SERIES F SHARES OR ANY PORTION THEREOF IS FOR ANY REASON FORFEITED, CANCELED OR
OTHERWISE TERMINATED OR IS REPURCHASED BY THE COMPANY AS PROVIDED IN
SECTION 8.3, THE SERIES F SHARES SUBJECT TO SUCH AWARD OR PORTION THEREOF SHALL
AGAIN BE AVAILABLE FOR GRANT UNDER THE PLAN.


 


SECTION 4.3             ADJUSTMENT IN CAPITALIZATION.  THE NUMBER AND KIND OF
COMMON SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN AND THE NUMBER, CLASS,
PARTICIPATION LEVEL OR OTHER TERMS OF ANY OUTSTANDING AWARD MAY BE ADJUSTED BY
THE BOARD IF IT SHALL DEEM SUCH AN ADJUSTMENT NECESSARY OR APPROPRIATE TO
REFLECT ANY COMMON SHARE DIVIDEND, STOCK SPLIT OR SHARE COMBINATION OR ANY
RECAPITALIZATION, MERGER, CONSOLIDATION, EXCHANGE OF SHARES, LIQUIDATION OR
DISSOLUTION OF THE COMPANY OR OTHER SIMILAR TRANSACTION AFFECTING THE COMMON
SHARES.  TO THE EXTENT DEEMED EQUITABLE AND APPROPRIATE BY THE BOARD, IN ITS
GOOD FAITH JUDGMENT, AND SUBJECT TO ANY REQUIRED ACTION BY STOCKHOLDERS, IN ANY
MERGER, CONSOLIDATION, REORGANIZATION, LIQUIDATION, DISSOLUTION OR OTHER SIMILAR
TRANSACTION, ANY AWARD GRANTED UNDER THE PLAN SHALL PERTAIN TO THE SECURITIES OR
OTHER PROPERTY TO WHICH A HOLDER OF THE NUMBER OF COMMON SHARES COVERED BY THE
AWARD WOULD HAVE BEEN ENTITLED TO RECEIVE IN CONNECTION WITH SUCH EVENT. 
NOTWITHSTANDING THE FOREGOING, IN THE EVENT OF A FINAL RECLASSIFICATION (AS
DEFINED IN THE

 

2

--------------------------------------------------------------------------------


 


SECURITYHOLDERS AGREEMENT), THE COMMON SHARES SHALL BE ADJUSTED AS PROVIDED IN
THE SECURITYHOLDERS AGREEMENT; PROVIDED, THAT SUCH ADJUSTMENT SHALL NOT ALTER
THE VESTING SCHEDULE PROVIDED IN THIS PLAN OR THE SUBSCRIPTION AGREEMENT
EVIDENCING THE GRANT OF SUCH COMMON SHARES.


 


ARTICLE V
TERMS OF SERIES E SHARES

 


SECTION 5.1             GRANT OF SERIES E SHARES.  THE BOARD SHALL GRANT
SERIES E SHARES TO EACH ELIGIBLE SERIES E PARTICIPANT AT SUCH TIME OR TIMES
WITHIN 45 BUSINESS DAYS AFTER THE EFFECTIVE TIME AS IT SHALL DETERMINE.  EACH
SERIES E SHARE GRANTED TO A PARTICIPANT SHALL BE EVIDENCED BY A SUBSCRIPTION
AGREEMENT THAT SHALL SPECIFY THE NUMBER OF SERIES E SHARES THAT ARE BEING
GRANTED TO THE PARTICIPANT, THE VESTING SCHEDULE OF SUCH SERIES E SHARES,
PARTICIPATION LEVELS WITH RESPECT TO SUCH SERIES E SHARES, WHICH SHALL INITIALLY
BE NOT LESS THAN $11.75 PER SHARE, THE RIGHTS AND RESPONSIBILITIES OF
PARTICIPANT WITH RESPECT TO SUCH SERIES E SHARES, AND SUCH OTHER TERMS AS THE
BOARD SHALL DETERMINE.


 


SECTION 5.2             VESTING OF SERIES E SHARES.  SERIES E SHARES SHALL VEST
IN ACCORDANCE WITH SUCH VESTING SCHEDULE AS SHALL BE SPECIFIED BY THE BOARD ON
OR BEFORE THE GRANT DATE AND AS SPECIFIED IN THE SUBSCRIPTION AGREEMENT.


 


ARTICLE VI
TERMS OF SERIES F SHARES

 


SECTION 6.1             GRANT OF SERIES F SHARES.  THE BOARD OR COMMITTEE MAY
GRANT OR OFFER FOR SALE SERIES F SHARES TO PARTICIPANTS AT SUCH TIME OR TIMES
AND ON SUCH TERMS AS IT SHALL DETERMINE; PROVIDED, HOWEVER, THAT A GRANT OR
OFFER FOR SALE OF SERIES F SHARES MAY ONLY BE MADE IF MANAGEMENT RECOMMENDS SUCH
GRANT OR OFFER TO THE COMMITTEE AND THE COMMITTEE APPROVES SUCH GRANT OR OFFER;
AND PROVIDED, FURTHER, THAT, IF IMMEDIATELY PRIOR TO A SALE OF THE COMPANY OR A
QUALIFIED IPO ANY SERIES F SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN REMAIN
AVAILABLE FOR GRANT HEREUNDER AND MANAGEMENT AND THE COMMITTEE CANNOT AGREE ON
THE GRANT OF AWARDS WITH RESPECT THERETO, SUCH REMAINING SERIES F SHARES SHALL
NOT BE AWARDED AND THE OUTSTANDING SERIES F SHARES GRANTED UNDER THIS PLAN SHALL
BE ENTITLED TO THE TREATMENT SET FORTH IN THE CHARTER AND THE SECURITYHOLDERS
AGREEMENT.  EACH SERIES F SHARE GRANTED TO OR PURCHASED BY A PARTICIPANT SHALL
BE EVIDENCED BY A SUBSCRIPTION AGREEMENT THAT SHALL SPECIFY THE NUMBER OF
SERIES F SHARES THAT ARE BEING GRANTED TO PARTICIPANT, THE VESTING SCHEDULE OF
SUCH SERIES F SHARES, THE

 

3

--------------------------------------------------------------------------------


 


RIGHTS AND RESPONSIBILITIES OF PARTICIPANT WITH RESPECT TO SUCH SERIES F SHARES,
AND SUCH OTHER TERMS AS THE BOARD SHALL DETERMINE.


 


SECTION 6.2             PURCHASE PRICE AND PAYMENT.  THE PURCHASE PRICE FOR ANY
SERIES F SHARES TO BE OFFERED AND SOLD PURSUANT TO SECTION 6.1 SHALL BE THE FAIR
MARKET VALUE ON THE GRANT DATE OR SUCH OTHER PRICE AS THE BOARD SHALL
DETERMINE.  THE PURCHASE PRICE WITH RESPECT TO ANY SERIES F SHARES OFFERED AND
SOLD PURSUANT TO SECTION 6.1 SHALL BE PAID IN CASH OR OTHER READILY AVAILABLE
FUNDS SIMULTANEOUSLY WITH THE CLOSING OF THE PURCHASE OF SUCH SERIES F SHARES OR
IN SUCH OTHER MANNER AS THE BOARD SHALL DETERMINE.  SERIES F SHARES GRANTED
UNDER THIS PLAN SHALL NOT REQUIRE A PURCHASE PRICE.


 


SECTION 6.3             VESTING OF SERIES F SHARES.  SERIES F SHARES ISSUED
PURSUANT TO SECTION 6.1 SHALL VEST IN ACCORDANCE WITH THE VESTING SCHEDULE, OR
UPON THE ATTAINMENT OF SUCH PERFORMANCE CRITERIA, AS SHALL BE SPECIFIED BY THE
BOARD ON OR BEFORE THE GRANT DATE AND AS SPECIFIED IN THE SUBSCRIPTION
AGREEMENT.  UNLESS OTHERWISE DETERMINED BY THE BOARD ON OR BEFORE THE GRANT DATE
AND SPECIFIED IN PARTICIPANT’S SUBSCRIPTION AGREEMENT, ONE FIFTH OF THE SERIES F
SHARES ISSUED PURSUANT TO SECTION 6.1 SHALL VEST AND BECOME EXERCISABLE ON EACH
OF THE FIRST, SECOND, THIRD, FOURTH AND FIFTH ANNIVERSARIES OF THE GRANT DATE.


 


ARTICLE VII
TERMS OF THE COMMON SHARES

 


SECTION 7.1             SUBSCRIPTION AGREEMENTS, ETC.  NO COMMON SHARES SHALL BE
ISSUED TO A PARTICIPANT PURSUANT TO AN AWARD GRANTED HEREUNDER UNLESS (I) THE
PARTICIPANT SHALL ENTER INTO A SUBSCRIPTION AGREEMENT THAT SHALL INCLUDE, AMONG
OTHER THINGS, PROVISIONS PROVIDING THAT THE COMMON SHARES SHALL BE SUBJECT TO
THE TERMS AND PROVISIONS OF THE SECURITYHOLDERS AGREEMENT AND SUCH OTHER TERMS
AND PROVISIONS AS ARE DETERMINED BY THE BOARD, (II) THE PARTICIPANT SHALL BE A
PARTY TO THE SECURITYHOLDERS AGREEMENT, (III) THE PARTICIPANT SHALL HAVE
DELIVERED A DULY EXECUTED UNDATED INSTRUMENT OF TRANSFER OR ASSIGNMENT IN BLANK,
HAVING ATTACHED THERETO OR TO SUCH COMMON SHARE CERTIFICATE ALL REQUISITE STOCK
OR OTHER APPLICABLE OR DOCUMENTARY TAX STAMPS, ALL IN FORM AND SUBSTANCE
SATISFACTORY TO THE COMPANY, RELATING TO THE COMMON SHARES COVERED BY SUCH
GRANT, AND (IV) THE BOARD SHALL REQUIRE THAT THE CERTIFICATES EVIDENCING SUCH
COMMON SHARES BE HELD BY THE SECRETARY OF THE COMPANY UNTIL THE COMMON SHARES
HAVE VESTED.


 


SECTION 7.2             VOTING RIGHTS.  PARTICIPANTS SHALL HAVE NO VOTING RIGHTS
EXCEPT AS SET FORTH IN THE CHARTER OR AS MAY BE REQUIRED UNDER THE GENERAL
CORPORATION LAW OF THE STATE OF DELAWARE.

 

4

--------------------------------------------------------------------------------


 


SECTION 7.3             OTHER RIGHTS AND OBLIGATIONS. THE PARTICIPANT SHALL BE
ENTITLED TO THE RIGHTS AND SUBJECT TO THE OBLIGATIONS CREATED UNDER THIS PLAN,
THE SUBSCRIPTION AGREEMENT AND THE SECURITYHOLDERS AGREEMENT, EACH TO THE EXTENT
SET FORTH HEREIN OR THEREIN.


 


SECTION 7.4             DIVIDENDS AND OTHER DISTRIBUTIONS.  UNLESS OTHERWISE
DETERMINED BY THE BOARD AT THE TIME OF GRANT AND SUBJECT TO THE SUBSCRIPTION
AGREEMENT AND ANY OTHER AGREEMENT TO WHICH THE COMMON SHARES ARE SUBJECT,
PARTICIPANTS’ OUTSTANDING COMMON SHARES SHALL BE ENTITLED TO RECEIVE ALL
DIVIDENDS AND OTHER DISTRIBUTIONS PAID WITH RESPECT TO THOSE SHARES AT THE SAME
TIME (AND WITHIN THE SAME CALENDAR YEAR) AS ALL OTHER HOLDERS OF THE SAME CLASS
OF SECURITIES; PROVIDED THAT, IF ANY SUCH DIVIDENDS OR DISTRIBUTIONS ARE PAID IN
COMMON SHARES OR OTHER SECURITIES OR PROPERTY, SUCH SHARES, SECURITIES AND
PROPERTY SHALL BE SUBJECT TO THE SAME VESTING PROVISIONS, FORFEITURE
RESTRICTIONS AND RESTRICTIONS ON TRANSFERABILITY AS APPLY TO THE COMMON SHARES
WITH RESPECT TO WHICH THEY WERE PAID.


 


SECTION 7.5             BOARD DISCRETION.  NOTWITHSTANDING ANYTHING ELSE
CONTAINED IN THIS PLAN TO THE CONTRARY, THE BOARD MAY ACCELERATE THE VESTING OF
ANY COMMON SHARES, ALL COMMON SHARES OR ANY CLASS OR SERIES OF COMMON SHARES FOR
ANY REASON ON SUCH TERMS AND SUBJECT TO SUCH CONDITIONS, AS THE BOARD SHALL
DETERMINE, AT ANY TIME AND FROM TIME TO TIME.


 


ARTICLE VIII
TERMINATION OF EMPLOYMENT

 


SECTION 8.1             TERMINATION DUE TO DEATH OR DISABILITY.  UPON
PARTICIPANT’S TERMINATION OF EMPLOYMENT DUE TO DEATH OR DISABILITY, ALL OF
PARTICIPANT’S UNVESTED COMMON SHARES SHALL VEST.


 


SECTION 8.2             TERMINATION FOR ANY OTHER REASON.  UNLESS OTHERWISE
DETERMINED BY THE BOARD AND SET FORTH IN THE SUBSCRIPTION AGREEMENT, IF A
PARTICIPANT’S EMPLOYMENT WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS
TERMINATED FOR ANY REASON OTHER THAN DEATH OR DISABILITY, ALL VESTED COMMON
SHARES THEN HELD BY PARTICIPANT SHALL REMAIN OUTSTANDING AND SHALL REMAIN
SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN, THE SUBSCRIPTION AGREEMENT AND
THE SECURITYHOLDERS AGREEMENT AND ALL OF PARTICIPANT’S UNVESTED COMMON SHARES
SHALL BE IMMEDIATELY FORFEITED AND CANCELED WITHOUT PAYMENT THEREFOR, EXCEPT IN
THE CASE OF AN EMPLOYEE WHO PURCHASED THE COMMON SHARES PURSUANT TO SECTION 6.1,
IN WHICH CASE THE EMPLOYEE SHALL BE ENTITLED TO PAYMENT EQUAL TO THE LOWER OF
THE

 

5

--------------------------------------------------------------------------------


 


PURCHASE PRICE OF THE COMMON SHARES OR THEIR FAIR MARKET VALUE AT THE TIME OF
TERMINATION.


 


SECTION 8.3             CERTAIN RIGHTS UPON TERMINATION OF EMPLOYMENT PRIOR TO A
QUALIFIED IPO.  UNLESS OTHERWISE DETERMINED BY THE BOARD AT THE TIME OF GRANT,
EACH SUBSCRIPTION AGREEMENT SHALL PROVIDE THAT THE COMPANY SHALL HAVE THE RIGHT
PRIOR TO A QUALIFIED IPO TO PURCHASE ALL OR ANY PORTION OF A PARTICIPANT’S
COMMON SHARES DURING THE 180-DAY PERIOD FOLLOWING ANY TERMINATION OF EMPLOYMENT,
AT A PURCHASE PRICE PER SHARE EQUAL TO THE FAIR MARKET VALUE AS OF THE EFFECTIVE
DATE OF SUCH TERMINATION OF EMPLOYMENT.  ANY DETERMINATION TO PURCHASE ALL OR
ANY PORTION OF A PARTICIPANT’S COMMON SHARES UNDER THIS SECTION 8.3 SHALL BE
SUBJECT TO THE APPROVAL OF A MAJORITY OF THE DIRECTORS DESIGNATED BY THE HOLDERS
OF SERIES B PREFERRED STOCK AND SIDNEY KNAFEL OR IN THE EVENT OF HIS DEATH OR
INCAPACITY SUCH THAT HE IS UNABLE TO ACT, THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY AT SUCH TIME. THE COMPANY MAY ASSIGN ITS REPURCHASE RIGHTS UNDER THIS
SECTION 8.3, PROVIDED THAT THE ASSIGNMENT IS APPROVED BY MANAGEMENT AND THE
COMMITTEE.


 


ARTICLE IX
SALE OF THE COMPANY

 

Accelerated Vesting and Payment.  Except as otherwise provided in the
Subscription Agreement, all unvested Common Shares shall vest upon a Sale of the
Company.

 


ARTICLE X
AMENDMENT, MODIFICATION, AND TERMINATION OF THE PLAN

 

The Board may terminate or suspend the Plan at any time, and may amend or modify
the Plan from time to time; provided that, prior to a Sale of the Company or
Qualified IPO, any such termination, suspension, amendment or modification shall
require the approval of (i) Sidney Knafel prior to his death or incapacity such
that he is unable to act, (ii) the Chief Executive Officer of the Company at
such time and (iii) a majority of the directors designated by the holders of
Series B Preferred Stock.  No amendment, modification, termination or suspension
of the Plan shall in any manner adversely affect any Award theretofore granted
under the Plan without the consent of the Participant holding such Award or the
consent of a majority of Participants holding similar Awards (such majority to
be determined based on the number of shares covered by such Awards). 
Shareholder approval of any such amendment, modification, termination or

 

6

--------------------------------------------------------------------------------


 

suspension shall be obtained to the extent mandated by applicable law, or if
otherwise deemed appropriate by the Board.

 


ARTICLE XI
DEFINITIONS

 


SECTION 11.1           DEFINITIONS.  WHENEVER USED HEREIN, THE FOLLOWING TERMS
SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH BELOW:


 

“Award” shall mean a grant of Common Shares, or an offer and sale of Common
Shares in each case granted pursuant to the terms of the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Business Day” shall have the meaning set forth in the Securityholders
Agreement.

 

 “Charter” means the Amended and Restated Certificate of Incorporation of the
Company as on file with the Secretary of State of Delaware, as the same may be
amended from time to time.

 

“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successor thereto.

 

“Committee” the Compensation Committee of the Board or, if there shall not be
any committee then serving, the Board.

 

“Common Shares” means the Series E Shares and the Series F Shares.

 

“Company” means Insight Communications Company, Inc., a Delaware corporation,
and any successor thereto.

 

“Disability” means the inability of Participant to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
continuously through the final vesting date of the applicable Common Shares.

 

“Effective Date” has the meaning given in Section 12.8.

 

7

--------------------------------------------------------------------------------


 

“Effective Time” shall have the meaning set forth in the Agreement and Plan of
Merger dated as of July 28, 2005, between Insight Acquisition Corp. and the
Company.

 

“Eligible Director” means a director of the Company who is not also an Employee.

 

“Eligible Series E Participant” means an Employee who is employed by the Company
or any of its Subsidiaries immediately prior to the Effective Time, including
each employee who is not actively at work on account of illness, disability,
vacation or leave of absence, who held any option to purchase shares of common
stock of the Company immediately prior to the Effective Time.

 

“Employee” means any executive, officer or other employee of the Company or any
Subsidiary.

 

“Fair Market Value” means, as of any date of determination prior to a Qualified
IPO, the per share fair market value on such date of a share of Common Shares as
determined in good faith by the Board.  In making a determination of Fair Market
Value, the Board shall give due consideration to such factors as it deems
appropriate, including, but not limited to, the earnings and other financial and
operating information of the Company in recent periods, the potential value of
the Company as a whole, the future prospects of the Company and the industries
in which it competes, the history and management of the Company, the general
condition of the securities markets, the fair market value of securities of
companies engaged in businesses similar to those of the Company, and any recent
valuation of the Common Shares that shall have been performed by an independent
valuation firm (although nothing herein shall obligate the Board to obtain any
such independent valuation).  Unless otherwise determined by the Board or
provided in a Subscription Agreement, any determination of Fair Market Value as
of the end of any fiscal year shall continue to apply throughout the next
succeeding fiscal year.  The determination of Fair Market Value will not give
effect to any restrictions on transfer of the Common Shares or take into account
any control premium, but shall be determined taking into account the fact that
such shares would represent a minority interest in the Company and are
illiquid.  Following a Qualified IPO, Fair Market Value shall mean the average
of the high and low trading prices for a share of Common Stock on the primary
national exchange (including NASDAQ) on which Common Shares are then traded on
the

 

8

--------------------------------------------------------------------------------


 

trading day immediately preceding the date as of which such Fair Market Value is
determined.

 

“Grant Date” means, with respect to any Award, the date as of which such Award
is granted pursuant to the Plan.

 

“Independent Director” shall have the meaning set forth in the Securityholders
Agreement.

 

“Management” shall mean the Management Representatives (as defined in the
Securityholders Agreement).

 

“Participant” means any Employee or Eligible Director who is granted an Award.

 

“Participation Level” shall have the meaning set forth in the Charter.

 

“Person” means any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

 

“Plan” means this Insight Communications Company, Inc. 2005 Stock Incentive
Plan.

 

“Qualified IPO” shall have the meaning set forth in the Securityholders
Agreement, as amended from time to time.

 

“Sale of the Company” shall mean a “Sale” as defined in the Securityholders
Agreement, as amended from time to time.

 

“Securityholders Agreement” means the Securityholders Agreement, dated as of
December 16, 2005, among the Company and its stockholders, as the same may be
amended from time to time.

 

“Series E Shares” means the Series E non-voting common shares of the Company,
par value $0.01 per share.

 

“Series F Shares” means the Series F non-voting common shares of the Company,
par value $0.01 per share.

 

“Subscription Agreement” means a subscription or grant agreement between the
Company and a Participant embodying the terms of any stock

 

9

--------------------------------------------------------------------------------


 

purchase or issuance made pursuant to the Plan and in the form approved by the
Board from time to time for such purpose.

 

“Subsidiary” means any corporation, limited liability company or other entity, a
majority of whose outstanding voting securities is owned, directly or
indirectly, by the Company.

 

“Transfer” means sell, transfer, pledge, encumber or otherwise dispose of,
whether directly or indirectly (by merger or sale of equity in any direct or
indirect holding company or otherwise), and whether voluntarily or by operation
of law.

 


SECTION 11.2           GENDER AND NUMBER.  EXCEPT WHEN OTHERWISE INDICATED BY
THE CONTEXT, WORDS IN THE MASCULINE GENDER USED IN THE PLAN SHALL INCLUDE THE
FEMININE GENDER, THE SINGULAR SHALL INCLUDE THE PLURAL, AND THE PLURAL SHALL
INCLUDE THE SINGULAR.


 


ARTICLE XII
MISCELLANEOUS PROVISIONS

 


SECTION 12.1           NONTRANSFERABILITY OF AWARDS.  SUBJECT IN ALL CASES TO
THE SECURITYHOLDERS AGREEMENT, EXCEPT AS OTHERWISE PROVIDED HEREIN, OR AS THE
BOARD MAY PERMIT ON SUCH TERMS AS IT SHALL DETERMINE OR, FOLLOWING VESTING, AS
PROVIDED IN THE SECURITYHOLDERS AGREEMENT, THE PARTICIPANT SHALL NOT TRANSFER
ANY COMMON SHARES TO ANY PERSON OTHER THAN THE COMPANY OR BY WILL OR BY THE LAWS
OF DESCENT AND DISTRIBUTION.  ALL RIGHTS WITH RESPECT TO AWARDS GRANTED TO A
PARTICIPANT UNDER THE PLAN SHALL BE EXERCISABLE DURING THE PARTICIPANT’S
LIFE-TIME BY SUCH PARTICIPANT ONLY (OR, IN THE EVENT OF THE PARTICIPANT’S
DISABILITY, SUCH PARTICIPANT’S LEGAL REPRESENTATIVE).  FOLLOWING A PARTICIPANT’S
DEATH, ALL RIGHTS WITH RESPECT TO AWARDS THAT WERE OUTSTANDING AT THE TIME OF
SUCH PARTICIPANT’S DEATH AND HAVE NOT TERMINATED SHALL BE EXERCISED BY HIS
DESIGNATED BENEFICIARY OR BY HIS ESTATE IN THE ABSENCE OF A DESIGNATED
BENEFICIARY.


 


SECTION 12.2           TAX WITHHOLDING.  THE COMPANY OR THE SUBSIDIARY EMPLOYING
A PARTICIPANT SHALL HAVE THE POWER TO WITHHOLD, OR TO REQUIRE SUCH PARTICIPANT
TO REMIT TO THE COMPANY OR SUCH SUBSIDIARY, AN AMOUNT (IN CASH, FROM OTHER
COMPENSATION PAYABLE TO THE PARTICIPANT, OR IN COMMON SHARES GRANTED UNDER THE
PLAN, UPON THEIR VESTING) SUFFICIENT TO SATISFY ALL U.S. FEDERAL, STATE, LOCAL
AND ANY NON-U.S. WITHHOLDING TAX OR OTHER GOVERNMENTAL TAX, CHARGE OR FEE
REQUIREMENTS IN RESPECT OF ANY AWARD GRANTED UNDER THE PLAN.

 

10

--------------------------------------------------------------------------------


 


SECTION 12.3           NO GUARANTEE OF EMPLOYMENT OR PARTICIPATION.  NOTHING IN
THE PLAN OR IN ANY AGREEMENT GRANTED HEREUNDER SHALL INTERFERE WITH OR LIMIT IN
ANY WAY THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO TERMINATE ANY
PARTICIPANT’S EMPLOYMENT OR RETENTION AT ANY TIME, OR CONFER UPON ANY
PARTICIPANT ANY RIGHT TO CONTINUE IN THE EMPLOY OR RETENTION OF THE COMPANY OR
ANY SUBSIDIARY.  NO EMPLOYEE OR ELIGIBLE DIRECTOR SHALL HAVE A RIGHT TO BE
SELECTED AS A PARTICIPANT OR, HAVING BEEN SO SELECTED, TO RECEIVE ANY AWARDS.


 


SECTION 12.4           NO LIMITATION ON COMPENSATION; NO IMPACT ON BENEFITS. 
NOTHING IN THE PLAN SHALL BE CONSTRUED TO LIMIT THE RIGHT OF THE COMPANY OR ANY
SUBSIDIARY TO ESTABLISH OTHER PLANS OR TO PAY COMPENSATION TO ITS EMPLOYEES OR
ELIGIBLE DIRECTORS, IN CASH OR PROPERTY, IN A MANNER THAT IS NOT EXPRESSLY
AUTHORIZED UNDER THE PLAN.  EXCEPT AS MAY OTHERWISE BE SPECIFICALLY AND
UNEQUIVOCALLY STATED UNDER ANY EMPLOYEE BENEFIT PLAN, POLICY OR PROGRAM, NO
AMOUNT PAYABLE IN RESPECT OF ANY AWARD SHALL BE TREATED AS COMPENSATION FOR
PURPOSES OF CALCULATING A PARTICIPANT’S RIGHTS UNDER ANY SUCH PLAN, POLICY OR
PROGRAM.  THE SELECTION OF AN EMPLOYEE AS A PARTICIPANT SHALL NEITHER ENTITLE
SUCH EMPLOYEE TO, NOR DISQUALIFY SUCH EMPLOYEE FROM, PARTICIPATION IN ANY OTHER
AWARD OR INCENTIVE PLAN.


 


SECTION 12.5           REQUIREMENTS OF LAW.  THE GRANTING OF AWARDS AND THE
ISSUANCE OF SHARES OF COMMON SHARES PURSUANT TO THE PLAN SHALL BE SUBJECT TO ALL
APPLICABLE LAWS, RULES AND REGULATIONS, AND TO SUCH APPROVALS BY ANY
GOVERNMENTAL AGENCIES OR NATIONAL SECURITIES EXCHANGES AS MAY BE REQUIRED.  NO
AWARDS SHALL BE GRANTED UNDER THE PLAN, AND NO COMMON SHARES SHALL BE ISSUED
UNDER THE PLAN, IF SUCH GRANT OR ISSUANCE WOULD RESULT IN A VIOLATION OF
APPLICABLE LAW, INCLUDING U.S. FEDERAL SECURITIES LAWS AND ANY APPLICABLE STATE
OR NON-U.S. SECURITIES LAWS.


 


SECTION 12.6           FREEDOM OF ACTION.  NOTHING IN THE PLAN OR ANY
SUBSCRIPTION AGREEMENT SHALL BE CONSTRUED AS LIMITING OR PREVENTING THE COMPANY
OR ANY SUBSIDIARY FROM TAKING ANY ACTION THAT IT DEEMS APPROPRIATE OR IN ITS
BEST INTEREST (AS DETERMINED IN ITS SOLE AND ABSOLUTE DISCRETION) AND NO
PARTICIPANT (OR PERSON CLAIMING BY OR THROUGH A PARTICIPANT) SHALL HAVE ANY
RIGHT RELATING TO THE DIMINISHMENT IN THE VALUE OF ANY AWARD AS A RESULT OF ANY
SUCH ACTION.


 


SECTION 12.7                           UNFUNDED PLAN; PLAN NOT SUBJECT TO
ERISA.  THE PLAN IS AN UNFUNDED PLAN AND PARTICIPANTS SHALL HAVE THE STATUS OF
UNSECURED CREDITORS OF THE COMPANY.  THE PLAN IS NOT INTENDED TO BE SUBJECT TO
THE EMPLOYEE RETIREMENT INCOME AND SECURITY ACT OF 1974, AS AMENDED.


 


SECTION 12.8           TERM OF PLAN.  THE PLAN SHALL BE EFFECTIVE AS OF
DECEMBER 16, 2005 (THE “EFFECTIVE DATE”) AND SHALL CONTINUE IN EFFECT, UNLESS
SOONER TERMINATED

 

11

--------------------------------------------------------------------------------


 


PURSUANT TO ARTICLE X, UNTIL THE TENTH ANNIVERSARY OF SUCH DATE.  THE PROVISIONS
OF THE PLAN SHALL CONTINUE THEREAFTER TO GOVERN ALL OUTSTANDING AWARDS.


 


SECTION 12.9           GOVERNING LAW.  THIS PLAN, AND ALL AGREEMENTS HEREUNDER,
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE APPLICATION OF RULES OF CONFLICTS OF LAW THAT
WOULD APPLY THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT THE
CORPORATE LAW OF THE STATE OF DELAWARE SPECIFICALLY AND MANDATORILY APPLIES.

 

12

--------------------------------------------------------------------------------